Citation Nr: 0702110	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1985 rating decision that denied service connection 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from October 1967 to December 
1970, including service in the Republic of Vietnam.  

In March 2006 the Board of Veterans' Appeals (Board) denied 
entitlement to an effective date prior to November 5, 1996 
for the grant of service connection for post PTDS and 
remanded the issue currently on appeal to the RO to 
adjudicate this issue and, if necessary, issue a Supplemental 
Statement of the Case.  A Supplemental Statement of the Case 
was issued in July 2006.  



FINDING OF FACT

The veteran has failed to advance argument that the facts, as 
they were known at the time, were not before the RO or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied in the rating decision of October 
1985.  



CONCLUSION OF LAW

The appeal of the matter of whether the October 1985 rating 
decision that denied service connection for PTSD involved CUE 
is dismissed.  38 C.F.R. § 3.105 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Although VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it is not applicable to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) the Court held that "there [was] nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify [were] now, for the first time, 
applicable to CUE motions."  

In concluding that VCAA is not applicable to allegations of 
CUE, the Court's majority opinion explained that even though 
VCAA was a reason to remand "many, many claims, . . . it 
[was] not an excuse to remand all claims."  

In essence, the Court in Livesay continued to hold that VCAA 
is potentially applicable to all pending claims, as it had 
held in Holliday.  However, the Court further indicated that 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  

A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2003).  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim was not subject 
to the provisions of VCAA.  


Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the October 1985 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

The law and regulations pertaining to service connection in 
effect in October 1985, provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310 
(1985).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (1985).  


Analysis

An initial claim of service connection for PTSD was received 
by VA in January 1983 in this case.  

The claim was denied by rating decision in November 1983 
because a specific stressor had not been shown and the 
veteran's overall psychiatric symptomatology did not support 
a diagnosis of PTSD, and a Notice of Disagreement was 
received by VA in January 1984.  

A Statement of the Case was issued in February 1984, but the 
veteran did not timely appeal.  

The veteran attempted to reopen his claim of service 
connection for PTSD in March 1985, and an October 1985 rating 
decision continued to deny the claim because there was still 
no evidence of a specific stressor or continuity of symptoms 
indicative of PTSD.  The veteran was notified of the denial 
in November 1985.  

In response to a January 1986 Notice of Disagreement, a 
Statement of the Case was issued in February 1986.  The 
veteran did not timely appeal.  

An application to reopen his claim of service connection for 
PTSD was received by VA in November 1996, and an October 1997 
rating decision granted service connection for PTSD and 
assigned a 100 percent rating, effective on November 5, 1996.  

The Board first must emphasize that the Court has 
consistently stressed the rigorous nature of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313-
4.  

The Board notes that the evidence on file at the time of the 
October 1985 rating decision consisted of the veteran's 
service medical records, VA hospital and treatment records 
dated from March 1977 to August 1985, and a transcript of an 
August 1985 personal hearing at the RO.  

The service medical records, including his August 1970 
discharge medical examination, do not contain any complaints 
or findings of a psychiatric disability.  

The veteran is shown to have been a helicopter pilot in the 
Republic of Vietnam and to have been awarded the Air Medal 
with Oak Leaf Cluster.  

The veteran was hospitalized at a VA facility in March and 
April 1977 and again in November and December 1982 for 
substance abuse; there was no diagnosis of an innocently 
acquired psychiatric disability.  

The initial diagnosis of PTSD was reported on VA examination 
in April 1983.  The diagnoses on VA hospitalization from 
March to May 1984 involve polysubstance abuse and immature 
personality disorder.  

According to an August 1985 statement from a Group 
Facilitator for a Vietnam Veterans Rap Group, the veteran had 
PTSD related to his experiences in combat in Vietnam.  At the 
time of the October 1985 rating decision, there was no 
corroborative evidence of a service stressor.  

Even though the veteran was shown to have been awarded the 
Air Medal with Oak Leaf Cluster based on his service as a 
helicopter pilot and testified to having had stressful 
experiences in connection with these duties, the current 
assertions in this regard cannot be viewed to amount to more 
than an argument that the evidence on file at the time of the 
prior RO decision supported the veteran's claim.  

As such, the veteran cannot be viewed as asserting more than 
an expression disagreement as to how the RO weighed the 
evidence in October 1985 in denying the claim of service 
connection for PTSD.  

The Board also notes in this regard that assertions referable 
to the failure of VA to fulfill the duty to assist cannot 
meet the standard for CUE.  

Hence, this is not a case where it is asserted that either 
the correct facts, as they were known at the time, were not 
before the RO or the statutory and regulatory provisions 
extant at the time were incorrectly applied as is required 
for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 
(1991).  

Neither the veteran nor his representative in this regard can 
be found to have advanced specific assertions of undebatable 
error as would meet the stringent definition of CUE.  

Consequently, without more, the Board can find no basis for 
concluding that there was CUE in the RO's October 1985 rating 
decision that denied service connection for PTSD.  






ORDER

The appeal as to whether the RO's October 1985 rating 
decision denying service connection for PTSD involved CUE is 
dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


